Title: From Alexander Hamilton to Benjamin Stoddert, 3 September 1798
From: Hamilton, Alexander
To: Stoddert, Benjamin



New York September 3. 1798
Dear Sir

Considering the great length of time before the Frigate here will be ready for sea—I have concluded that it may be expedient, if it can be effected, to have Capt. Hamilton appointed & assigned to some Southern Vessel which will sooner be ready. I imagine Cap Talbot will be glad hereafter to have him as an associate. If this can be conveniently managed in the proper time, it will give me pleasure.
Accept the assurances of my esteem & regard

A Hamilton
Sept 3. 1798
B Stoddert Esq

